 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                            SAN JOSE DIVISION
11

12

13

14 IN RE: PERSONAL WEB TECHNOLOGIES,                   Case No. 5:18-md-02834-BLF
   LLC ET AL., PATENT LITIGATION
15
                                                       Case No.: 5:18-cv-00767-BLF
   AMAZON.COM, INC., and AMAZON WEB
16 SERVICES, INC.,
                                                       [PROPOSED] JUDGMENT AND
17                                                     DISMISSAL OF CERTAIN
                       Plaintiffs,                     CUSTOMER CASES
            v.
18

19 PERSONALWEB TECHNOLOGIES, LLC and
   LEVEL 3 COMMUNICATIONS, LLC,
20
                   Defendants.
21 PERSONALWEB TECHNOLOGIES, LLC and
   LEVEL 3 COMMUNICATIONS, LLC,
22
                   Counterclaimants,
23
        v.
24
   AMAZON.COM, INC., and AMAZON WEB
25 SERVICES, INC.,

26                 Counterdefendants.

27

28
     [PROPOSED] JUDGMENT AND DISMISSAL OF                            CASE NO.: 5:18-cv-02834-BLF
     CERTAIN CUSTOMER CASES                                          CASE NO.: 5:18-cv-00767-BLF
 1                                     [PROPOSED] JUDGMENT

 2          On March 13, 2019, the Court issued its order granting in part and denying in part Amazon’s

 3 motion for summary judgment (the “Order”) (Dkt. 394). The following eight customer cases which

 4 allege infringement based solely on the customer’s use of Amazon S3 are fully adjudicated by the

 5 Order:

 6                 PersonalWeb Technologies, LLC et al. v. Patreon, Inc., No. 5:18-cv-05599;

 7                 PersonalWeb Technologies, LLC et al. v. Dictionary.com, LLC, No. 5:18-cv-05606;

 8                 PersonalWeb Technologies, LLC et al. v. Vox Media, Inc., No. 5:18-cv-05969;

 9                 PersonalWeb Technologies, LLC et al. v. Vice Media, LLC, No. 5:18-cv-05970;

10                 PersonalWeb Technologies, LLC et al. v. Oath Inc., No. 5:18-cv-06044;

11                 PersonalWeb Technologies, LLC et al. v. Buzzfeed Inc., No. 5:18-cv-06046;

12                 PersonalWeb Technologies, LLC et al. v. Popsugar, Inc., No. 5:18-cv-06612; and

13                 PersonalWeb Technologies, LLC et al. v. Ziff Davis, LLC, No. 5:18-cv-07119

14 The Court hereby enters final judgment in these actions.          Pursuant to this final judgment,

15 PersonalWeb’s claims in the above actions are DISMISSED WITH PREJUDICE. For the cases

16 listed above, the deadline to file a motion for costs and for attorney’s fees under Federal Rule of

17 Civil Procedure 54(d) is hereby extended until 14 days after the latter of entry of final judgment in

18 Amazon.com, Inc. and Amazon Web Services, Inc. v. PersonalWeb Technologies, LLC and Level 3

19 Communications, LLC (Case No. 5:18-cv-00767-BLF) or entry of final judgment in PersonalWeb

20 Technologies, LLC and Level 3 Communications, LLC v. Twitch Interactive, Inc. (Case No. 5:18-

21 cv-05619-BLF).

22

23          IT IS SO ORDERED.

24

25 Dated: Apr. 22, 2019
                                                        Honorable Beth L. Freeman
26                                                      United States District Court Judge
27

28

     [PROPOSED] JUDGMENT AND DISMISSAL OF           1                     CASE NO.: 5:18-cv-02834-BLF
     CERTAIN CUSTOMER CASES                                               CASE NO.: 5:18-cv-00767-BLF
